DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this Application after final rejection.  Since this Application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on 3/22/2021 has been entered.
Formal Matters
Applicant’s amendment and response filed 3/22/2021, which amended claim 1, has been entered.  Claims 1-8 are pending.  Claims 1-8 have been examined on the merits.  References not included with this Office Action can be found in a prior Action. 

Information Disclosure Statement (IDS)
Applicant is again reminded of the requirements of 37 C.F.R. § 1.56 and Li Second Family Limited Partnership v. Toshiba Corp., 56 USPQ2d 1681 (Fed. Cir. 2000); accord McKesson Information Solutions, Inc. v. Bridge Medical, Inc. 487 F.3d 897, 913. (Fed.Cir.2007).  Applicant has not submitted an IDS for this case and related subject matter for any co-pending applications, existing and newly issued patents, or references that were cited of record in co-pending applications, existing or newly issued patents.

Claim Rejection - 35 U.S.C. § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to 

Claims 1, 5, 6 and 8 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Kumar et al. (Journal of Environmental Biology, Vol. 27, No. 1, pp. 61-66; 2006), further in view of Wainaina, S. (Masters Thesis, University of Boras, Effect of Heavy Metals on Syngas Fermentation Thesis No. 2016.13.05; pp. 1-63; 5/13/2016) and Kugelman et al. (Anaerobic Biological Treatment Processes, Vol. 105, Chapter 5, pp.55-90; 1971; DOI: 10.1021/ba-1971-0105).  This rejection has been maintained.
Regarding claim 1, Kumar teaches anaerobic digestion of potato waste (a vegetable waste, a kitchen waste) and cattle manure (a plant biomass) mixture (Abstract).  Kumar teaches that the process of biogas production involves hydrolysis, acidogenic and methane phases, where methanogenic bacteria are very sensitive to fluctuations in process parameters such as pH, temperature, oxygen and organic loading rate, while the bacteria involved in other two phases of biogas production are not so sensitive to such fluctuations (page 61, column 1, paragraph 3).  Kumar teaches that acetate is the precursor of approximately two thirds of methane produced in anaerobic digestion, while hydrogen and carbon dioxide account for the remainder (page 61, column 1, paragraph 3, to column 2, paragraph 1).  Kumar teaches that little is known about the stimulatory or inhibitory effect of trace heavy metals on the conversion of acetate to methane (page 61, column 2, paragraph 2).  Several trace elements are already known to be present in vegetable waste (i.e., kitchen waste), the effects of three heavy metals (nickel, zinc and cadmium) on anaerobic digestion, methane production rate (i.e., a promotion effect), pH, 
Kumar teaches that the stimulatory effect of nickel, zinc and cadmium on biogassification potential was determined using fixed anaerobic batch digesters. 
Prior to this, the ratio of cattle manure (plant biomass) to potato (kitchen) waste for optimizing gas production and methane concentration was assessed, where various ratios of cattle manure and potato (i.e., kitchen) wastes were used (e.g., 30:70, 40:60, 50:50 and 100%; page 62, column 1, paragraph 4; i.e. to assess promotion effects; page 62, column 2, Table 2).  Based on the data, the substrates used for anaerobic batch digestion were prepared by mixing potato tuber waste (kitchen waste) with fresh cattle manure (plant biomass) and water to obtain substrate water ratio of 1:1 (i.e. 50:50; page 61, column 2, paragraph3; Table 2; i.e., a ratio is determined).  The substrate was inoculated with 12% active inoculum obtained from a cattle manure biogas plant (page 61, column 2, paragraph 3).  The inoculated substrate was filled in the digester and sealed, while a gas transfer pipe from each digester was connected to a gas collection bottle to measure gas production (page 61, column 2, paragraph 3).
Kumar teaches that the anaerobic digestion of diluted substrate was conducted for a period of 7 days in which biogas produced was collected daily using liquid displacement, where methane content was analyzed using a gas chromatograph (page 62, column 1, paragraphs 1 and 2; i.e., sampling of reactants and products to assess mixing ratios and gas production).
To study the effect of various concentrations of heavy metals (nickel, zinc and cadmium) on biogas production, cattle manure and potato (i.e., kitchen) waste (50:50) 
Estimation of physico-chemical parameters (COD, TOC, total solids, total volatile solids) were determined and compared against controls (page 62, column 1, paragraph 6).  In order to maintain pH of substrate to about 7.5, sodium bicarbonate and lime solution were employed to the digester (page 62, column 1, paragraph 3).
Kumar teaches biogas production rates, methane content and pH profiles where the anaerobic digestion was supplemented with nickel, zinc and cadmium monitored for seven days (Tables 2-6).  Kumar teaches that all the three heavy metals increased biogas production rate over the control value (Abstract).  The percentage increase in biogas production over the control was highest by cadmium, followed by nickel and zinc (Abstract). In all the treatments, methane content of biogas increased with increase in time after feeding (Abstract).  Kumar teaches that for 2.5 ppm additions of nickel, zinc or cadmium into the anaerobic digestion there was an increase of methane production of 171%, 134% and 252% respectively (page 62, column 2, paragraph 6, to page 64, column 1, paragraph 3).  Various physico-chemical parameters (e.g., total solids, total volatile solids, total organic carbon and chemical oxygen demand) considerably declined after 7 days of digestion and decline was greater in presence of heavy metals as compared to control (Abstract; i.e., the heavy metal concentration has a promotion effect including the capability of enzyme activity activation and reduction of the above physico-chemical parameters in the anaerobic digestion).  The physico-chemical parameters revealed maximum decrease in the presence of 2.5-ppm concentrations of heavy metals with the 
In view of the above, although Kumar teaches the process of generating methane through the use of heavy metals in the biomass within the anaerobic digestion process, Kumar does not specifically teach multiple heavy metals within the same process, and the monitoring of reactants that can be utilized to calculate consumption of heavy metals in the process.  Further, although Kumar teaches the production of methane with heavy metals, it does not teach the processing of the biomass into small particles, or the concentration levels of multiple heavy metals collected and fed into the anaerobic digestion process.
Wainaina teaches that heavy metals such as iron, manganese and molybdenum have been reported to have significant positive effects on microorganisms in small amounts and at the same time have relatively low toxic effect at slightly higher amounts and provided roles of various metals in microbial activities (page 17, section 2.7.3, Table 2.6; i.e., the heavy metal concentration has a promotion effect, including the capability of enzyme activity activation in the anaerobic digestion).  Wainaina also teaches testing various heavy metals (e.g., copper, zinc and manganese) together in fermentation mediums to test productivity of the microorganism (page 22, section 3.1, Table 3.1)  Wainaina teaches that free cell fermentations dosed with heavy metals (e.g., copper, zinc and manganese) produced significant amounts of hydrogen (page 25, section 3.4; page 33, Figure 4.3; i.e., the heavy metal concentration has a promotion effect, including the capability of enzyme activity activation).  Wainaina teaches that significant reductions in metal concentrations can be detected where they are consumed during fermentation and 
In view of the above, Wainaina teaches that it is known that heavy metals used in the production of biogases (methane) can be used at different levels to produce different effects (promotion effects) with the digestion microorganisms and that such metals can be monitored during the anaerobic digestion process with known equipment, known reactants, and samples to detect their consumption by the microorganisms.  A person of ordinary skill in the art would be able to utilize the methods and equipment to evaluate the anaerobic digestion and determine the mixing ratios of heavy metals in the process in view of methane production and generate data of daily and cumulative methane yields.  Further, based on Wainaina the process can be sampled for reactants (e.g. consumed heavy metals) and heavy metal utilization data of the metal ions can be generated. 
Kugelman teaches reported values of toxic concentrations of heavy metals in anaerobic waste treatment, where Kugelman indicates that the range for copper can be 150-1000 mg/kg (ppm), nickel is 200-1000 mg/kg, zinc is 350-1000 mg/kg and chromium is 200-2000 mg/kg (page 61, Table 1).  In other words, Kugelman teaches that the above heavy metal levels below the values should not be toxic within anaerobic waste treatment system (e.g., an anaerobic digester).  Further, Kugelman teaches that it is known in the art that heavy metals have useful and toxic levels within an anaerobic waste treatment system (e.g., an anaerobic digester).  It would have been within the purview of one of ordinary skill in the art to utilize known data and monitor an anaerobic waste treatment 
A person of ordinary skill in the art would have been motivated to add the monitoring equipment and techniques of utilizing multiple heavy metal components in a fermentation as taught by Wainaina, and the non-toxic levels of heavy metals as taught by Kugelman in the method of Kumar since all of the references are within the field of anaerobic waste treatment via known anaerobic digestion processes, where Kumar teaches that the addition of heavy metals improve methane production output, while  Wainaina teaches multiple heavy metals can be used in the same process and be monitored for metal consumption and methane output, while Kugelman teaches known toxic levels to monitor the process by.
A person of ordinary skill in the art would have had a reasonable expectation of success in adding the monitoring equipment and techniques of utilizing multiple heavy metal components in a fermentation as taught by Wainaina, and the non-toxic levels of heavy metals as taught by Kugelman in the method of Kumar since all of the references are within the field of anaerobic waste treatment via known anaerobic digestion processes, and by doing so would provide an advantage to the Kumar process by the ability to monitor consumption of metals and calculate methane production versus utilization ratios of the heavy metals.
With regard to claim 5, it would have been within the purview of one of ordinary skill in the art to utilize known techniques and equipment to particularize and crush the 
With regard to claim 6, the art teach various methods in the monitoring of heavy metals in anaerobic fermentation processes as well as their toxicity levels.  Further, as noted above, Kugelman teaches reported values of toxic concentrations of heavy metals in anaerobic waste treatment, where Kugelman indicates that the range for copper can be 150-1000 mg/kg (ppm), nickel is 200-1000 mg/kg, zinc is 350-1000 mg/kg and chromium is 200-2000 mg/kg (page 61, Table 1).  
In other words, Kugelman teaches that the above heavy metal levels below the values should not be toxic within anaerobic waste treatment system (e.g., an anaerobic digester).  It would have been within the purview of one of ordinary skill in the art to utilize known data and monitor an anaerobic waste treatment system (e.g., an anaerobic digester) to make sure that high levels of any heavy metals (e.g. nickel) do not poison the fermentation and stop the production of methane (i.e., below toxicity levels, the heavy metal concentration has a promotion effect, including the capability of enzyme activity activation in the anaerobic digestion).    
It would have also have been within the purview of one of ordinary skill in the art to analyze the biomass waste material using known techniques (e.g., compositional analysis) or monitor the heavy metals via known monitoring techniques discussed in the art of record and keep any of the above heavy metal below the toxicity levels described 
It is noted that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05(II)(A).
With regard to claim 8, it would have been within the purview of one of ordinary skill in the art to use reasonable judgement in view of known toxicity levels of heavy metals, the monitoring of the digestion process and production of methane to understand and appreciate when the anaerobic digestion is in its final stages of production to shut it down and do a clean out of the process.  It would have been within the purview of one of ordinary skill in the art to do a clean out of the process equipment and direct the spent biomass, heavy metal residues and leachates to their respective landfill and treatment centers for proper disposal.
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
In view of this, precedential CCPA case law holds that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (see also MPEP § 2144.04 (IV)(c)). 
prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments (Reply, pages 6-7) have been fully considered and found not persuasive.  The response to arguments from the Final Office Action dated 9/22/2020 are expressly incorporated herein.
It is again noted that in response to Applicant's arguments against the references individually (Reply, page 7), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  One reference need not teach what has already been taught by the other references.
With regard to Applicant’s arguments that the cited references do not teach the newly added limitations within claim 1 (Reply, page 6) this is not found persuasive in view of the cited art and rationale for obviousness.  As noted above, the combined teachings provide heavy metal concentrations that have a promotion effect on anaerobic digestion and subsequent gas production, which includes the capability of enzyme activity activation and reduction of parameters (such as volatile fatty acids and chemical oxygen demand) in the anaerobic digestion.  Such activities within the anaerobic digestion and subsequent gas production are inherent activities of the microorganisms within the fermentation.  The combined teachings from the cited references achieves all of the claimed effects by producing higher levels of gas from the anaerobic digestion and fermentation.  

It would have been within the purview of one of ordinary skill in the art to utilize known basic process step fermentation techniques including stirring or aeration of the upper layer digestion preparation since in order to keep the digestion uniform in nature the components should be maintained by known mixing techniques.  Additionally, it would have been within the purview of one of ordinary skill in the art to utilize known bioreactor components to circulate liquid components of the fermentation in order to maintain a healthy anaerobic fermentation by providing microorganisms to substrate, as well as substrate to microorganisms within the liquid by known bioreactor equipment.

With regard to Applicant’s arguments concerning claim 6 (Reply, page 7), this is not persuasive in view of the above.  Keeping the heavy metal levels in the fermentation below their respective toxicity levels is effectively the same purpose as Applicant (i.e., promoting (positive) effects on anaerobic digestion and subsequent gas production).
With regard to Applicant’s arguments that a person of ordinary skill in the art would not be capable of utilizing the prior art above to arrive at the claimed heavy metal levels (Reply, page 7), this is also not persuasive since, as noted previously, Applicant interprets a person of ordinary skill in the art narrowly.  The fermentations arts and the availability of known computer based bioreactors with mixing, recirculation, monitoring and analytical devices are well known as exemplified in Kumar and Wainaina.  
It is again noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).
With regard to Applicant’s arguments concerning criticality of the concentration levels (Reply, page 8), they are not found persuasive since this argument is merely the argument of counsel and is unsupported by evidence or declarations of those skilled in the art.  Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection.  See MPEP §§ 2129 and 2144.03 for a discussion of admissions as prior art.  Counsel’s arguments cannot take the place of objective evidence.  In re Schulze, 145 USPQ 716 (CCPA 1965); In re Cole, 140 USPQ 230 (CCPA 1964); and especially In re Langer, 183 USPQ 288 (CCPA 1974).  See MPEP § 716.01(c) for examples of attorney statements that are not evidence and that must be supported by an appropriate affidavit or declaration.  In view of the combined teachings from the cited prior art and rationale for obviousness, Applicant has not provided any objective evidence of criticality of the heavy metal concentration levels. 

Claim 2 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Kumar, Wainaina and Kugelman, as applied to claims 1, 5, 6 and 8, above, further in view of Kumar et al. (Biological Wastes, Vol. 20, No. 3, pp. 209-215; 1987 “Kumar 1987” Abstract).  This rejection has been maintained.
The teachings of Kumar, Wainaina and Kugelman are herein relied upon.
Although Kumar, Wainaina and Kugelman teach the anaerobic digestion of biomass and kitchen wastes and the production of methane in the presence of heavy 
Kumar 1987 teaches that various forms of carbon were screened for their ability to stimulate biogas production in batch fermenters and the commercial charcoal which was found to be most efficient was tried in a semi-continuous anaerobic digester (Abstract).  The addition of 5% commercial charcoal to cow dung on a dry weight basis resulted in augmentation of gas production by 17% and 34.7% in batch and semi-continuous fermenters, respectively (Abstract).  Analysis of the microbial profile of the fermenters showed that fermenters with charcoal had a higher number of both total anaerobic bacteria and cellulolytics (Abstract).  The decomposition of volatile solids increased from 30% to 34% and COD reduction from 55% to 69% on addition of charcoal to the semi-continuous digester (Abstract).  The volatile fatty acid concentrations were similar and within the acceptable limits (Abstract).  
A person of ordinary skill in the art would have been motivated to add to the cattle manure biomass in Kumar, Wainaina and Kugelman the charcoal from Kumar 1987 since the Kumar, Wainaina and Kugelman references teach the use of biomass with heavy metals improve methane production in anaerobic digestions, while Kumar 1987 shows that biochar, charcoal, provides substantially improved gas production and process improvements in higher number of both total anaerobic bacteria and cellulolytic properties in the anaerobic digestion. 
A person of ordinary skill in the art would have had a reasonable expectation of success in adding biochar, charcoal, from Kumar 1987 to the cattle manure biomass in Kumar, Wainaina and Kugelman since in doing so would provide an advantage to the 
In view of the teachings of Kumar, Wainaina and Kugelman that heavy metals are added to the anaerobic digestion to improve gas production, it would have been within the purview of one of ordinary skill in the art to utilize the Kumar 1987 charcoal to be used as a carrier for the heavy metals by adding the heavy metals from known sources such as waste water by soaking the charcoal in the water to collect the heavy metals, then introduce the charcoal into the anaerobic digestion as part of the biomass addition since charcoal, in general, has known adsorptive properties.
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
In view of this, precedential CCPA case law holds that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (see also MPEP § 2144.04 (IV)(c)). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments


Claims 3, 4 and 7 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Kumar, Wainaina and Kugelman, as applied to claims 1, 5, 6 and 8, above, further in view of Wolverton et al. (“Water Hyacinths for Removal of Cadmium and Nickel from Polluted Waters,” NASA Technical Memorandum TM-X-72721, 1975, National Space Technology Laboratories).  This rejection has been maintained.
The teachings of Kumar, Wainaina and Kugelman are herein relied upon.
Although Kumar, Wainaina and Kugelman teach the anaerobic digestion of biomass and kitchen wastes and the production of methane in the presence of heavy metals, Kumar, Wainaina and Kugelman do not teach that the biomass is a plant that adsorbs the heavy metal ions.  
Regarding claims 3 and 4, Wolverton teaches that biogas and methane production from the microbial anaerobic decomposition of water hyacinth was investigated utilizing chopped or blended plants (Abstract; Conclusion).  The experiments demonstrated the ability of water hyacinths to produce methane (Abstract).  Pollution of water hyacinth plants by two toxic heavy materials, nickel and cadmium, increased the rate of methane production from 51.8 ml/day for non-contaminated plants to 81.0 ml/day for nickel-cadmium contaminated plants (i.e., a 156% increase in methane production with nickel-cadmium contaminated plants; Abstract).  The methane content of biogas that was 
A person of ordinary skill in the art would have been motivated to substitute the cattle manure biomass in Kumar, Wainaina and Kugelman with the heavy metal contaminated water hyacinth biomass from Wolverton since the references teach the use of biomass with heavy metals improve methane production in anaerobic digestions, while Wolverton shows that chopped or blended heavy metal contaminated water hyacinth provides a viable biomass source that provides bioremediation of heavy metals, and such a heavy metal contaminated water hyacinth biomass provides a biomass source that has improved methane production qualities including higher quality methane production.
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the cattle manure biomass in Kumar, Wainaina and Kugelman with the heavy metal contaminated water hyacinth biomass from Wolverton since in doing so would provide an advantage to the Kumar, Wainaina and Kugelman methane production process by expanding the process to heavy metal bioremediation, as well as improving the quality of methane produced, thereby making the Kumar, Wainaina and Kugelman methane production more efficient and cost effective.
It is noted that with regard to claim 5, Wolverton supports what is known in the art, namely, it was known to prepare the biomass for anaerobic digestion by chopping or blending (e.g., via blender) the biomass to a size that is less than 5 mm so that the 
Regarding claim 7, as noted above, Kugelman teaches reported values of toxic concentrations of heavy metals in anaerobic waste treatment, where Kugelman indicates that the range for copper can be 150-1000 mg/kg (ppm), nickel is 200-1000 mg/kg, zinc is 350-1000 mg/kg and chromium is 200-2000 mg/kg (page 61, Table 1).  In other words, Kugelman teaches that the heavy metal levels below the indicated values should not be toxic within anaerobic waste treatment system (e.g., an anaerobic digester).  Further, Kugelman teaches that it is known in the art that heavy metals have useful and toxic levels within an anaerobic waste treatment system (e.g., an anaerobic digester).  
It would have been within the purview of one of ordinary skill in the art to utilize known data and monitor an anaerobic waste treatment system (e.g., an anaerobic digester) to make sure that high levels of any heavy metals (e.g. nickel) do not poison the fermentation and stop the production of methane.  It would have also have been within the purview of one of ordinary skill in the art to analyze the biomass waste material using known techniques (e.g., compositional analysis) or monitor the heavy metals via known monitoring techniques discussed in the art of record and keep any of the indicated heavy metals below the toxicity levels described which would include the instantly claimed levels (i.e., Kugelman teaches that the levels need to be below 200 mg/kg, which is interpreted as being nontoxic from 0-200 mg/kg)).  As noted, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05(II)(A).
In view of the teachings of Kumar, Wainaina and Kugelman (expressly incorporated herein), as well as Wolverton, where analysis of reactant samples are made to analyze methane production during anaerobic digestion, it would have been within the purview of one of ordinary skill in the art to analyze the reactants to see how methane production is commencing, as well as check to see how much heavy metals are accumulating and then allow the water hyacinth plants to adsorb more heavy metals via longer exposure periods to bioremediate and remove heavy metals from the waste water, or, if the heavy metals levels are low, more plants can be added to the anaerobic digestion while the contamination levels stay within sub-toxic levels. 
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
In view of this, precedential CCPA case law holds that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (see also MPEP § 2144.04 (IV)(c)). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
With regard to Applicant’s arguments concerning this rejection under 35 U.S.C. § 103 (Reply, page 6), Applicant relies on arguments from the rejection of Kumar, Wainaina 

Conclusion

No claims are allowed.  No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631